Citation Nr: 1700515	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially rated as 10 percent disabling (from April 29, 2005), rated as 30 percent disabling from April 10, 2009, and rated as 70 percent disabling from October 22, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The December 2009 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating effective April 29, 2005.  The Veteran perfected an appeal of the assigned rating through a January 2010 notice of disagreement, a September 2011 statement of the case, and an October 2011 VA Form 9 substantive appeal.  A September 2011 rating decision increased the Veteran's PTSD rating to 30 percent effective April 10, 2009, and a July 2012 rating decision increased the PTSD rating to 70 percent, effective October 22, 2010. Because these increases constitute less than a full grant of the benefit sought, this issue remains on appeal. AB v. Brown, 6 Vet. App. 35, 39 (1993).

These matters were previously before the Board in December 2014.  At that time, the Board found that a claim of entitlement to a TDIU had been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The issues pertaining to a higher rating for PTSD and a TDIU rating were remanded for further development of the record. 

The Board notes that, during the course of this appeal, the Veteran has had outstanding requests for Decision Review Officer (DRO) and Board hearings.  The Veteran withdrew the DRO hearing request in writing in September 2011, and he withdrew his Board hearing request in writing in August 2014. The Board therefore finds that there is no outstanding hearing request in this case.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in the adjudication of this appeal, further action on the claims is warranted.

The Board finds that the prior remand instructions pertaining to obtaining the Veteran's private treatment records and providing him with a VA Form 21-8940 have not been fully completed.  The Board is obligated by law to ensure that the AOJ complies with its directives, and the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

In December 2014, the Board directed the AOJ to "ask the Veteran to fill out the appropriate authorization to allow VA to obtain the private medical records from Veterans Service Outreach Program (VSOP) and Dr. Beavers." See December 2014 Remand Directives.  At the time of the remand, the record contained two psychiatric reports/evaluations from R. Beavers, psychologist (Ph.D.), dated in January 2010 and October 2010, which indicated that the Veteran had been participating in the VSOP for his service-connected PTSD since at least 2009.  VA mental health treatment records added to VBMS since the December 2014 remand confirm that the Veteran continued to undergo weekly mental health treatment from Dr. Beavers in 2010 and 2011.  

Pursuant to the Board's December 2014 remand, the AOJ sent a letter to the Veteran and notified him, "If you want us to try to obtain any doctor, hospital or medical reports on your behalf, please complete and return the enclosed VA Form 21-4142."  See June 2015 Duty To Assist Letter. 

Notably, the June 2015 Duty to Assist letter did not include a request for records from the VSOP and/or Dr. Beavers as directed by the Board. See Stegall, supra. 
 
With respect to the TDIU claim, the Board's December 2014 remand directives requested that the Veteran complete a VA Form 21-8940.  The June 2015 letter also failed to include this request and did not include a VA Form 21-8940 as an enclosure.  

Accordingly, the claims must be remanded for compliance with the Board's December 2014 remand directives as described above.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The letter should specifically request that the Veteran provide authorization to obtain records from the Veterans Service Outreach Program (VSOP) and Dr. Beavers, dated from approximately 2009 to 2011. 

Copies of all correspondence to the Veteran should be associated with the claims file.

2. If the Veteran responds to the notice provided pursuant to #1, above, the AOJ should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Provide the Veteran with (and ask him to complete) a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment Information. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




